Appellant and John Stonich, alias John Stanich were jointly indicted, charged with the theft of $25,000.00 from Walter Siros. Lane was alone upon trial. He was convicted and his punishment assessed at ten years in the penitentiary.
No bills of exception nor any objections to the court's charge are in the record.
The facts are interesting and entertaining as to how Mr. Siros was separated from his money. It would not add greatly to the jurisprudence of the State to recite the evidence in detail. It is manifestly sufficient to sustain the conviction.
The judgment is affirmed.
                    ON MOTION FOR REHEARING.